DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 05-19-2021. Claims 1-6 are currently pending. Claim 6 has been amended. 

Allowable Subject Matter
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: The cited prior art Yoon (US 2016/0190585) teaches a lithium battery that comprises an electrolyte including an organic chlorine compound (paragraphs 63, 66) but fails to teach or fairly suggest the specific organic compound as claimed. Applicant further provided objective evidence which shows the addition of the organic chlorine compound and fluorinated chain carboxylate ester in the electrolyte demonstrated improved battery characteristics (see Tables 1 and 2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.